DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 7/28/2020 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2020 has been entered. 
Response to Amendment
This action is in response to Applicant’s amendment filed on 7/28/2020 from which Claims 1-25 are pending of which Claim 11-25 are withdrawn.  Also of the claims under consideration, Claims 1-10, Claims 1, and 7-8 have been amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 7/28/2020. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim(s) 1-10 are rejected under 35 U.S.C. 103 as obvious over U.S. 4,863,520, Factor et al. (hereinafter “Factor”) in view of either U.S. 2015/0290887, Swier et al. (hereinafter “Swier”) or U.S. 2016/0090511, Masuda et al (hereinafter “Masuda”) both evidenced by U.S. 2003/0134951, Yamaya et al. hereinafter “Yamaya”) and for as modified Factor further in view of U.S. 2005/0244659, Higuchi et al, (hereinafter “Higuchi”) and for Claim 5 further as evidenced by GB1121924, Moeller, hereinafter “Moeller”. 

Regarding Claims 1-10, Factor discloses in the entire document particularly in the abstract, Col. 2, lines 1-47, Col. 3, lines 24-36, Col. 5, lines 29-34, Col. 6, lines 15-27, and in examples 11-12 in table 1) a protective hard coating from curable silicone comprising: I) at least one alkyltrialkoxysilane {i.e. R’Si(OR”)3 with R’ and alkyl with 1-3 carbons} in a water/organic solvent dispersion of the II) colloidal silica where reaction products of (I) and (II) include those products formed during the hydrolysis reaction which converts the silanes to the corresponding silanols {i.e. R’Si(OH)3 for Claim 9}, as well as including those products formed during the subsequent condensation reaction which forms silicon-oxygen-silicon bonds, therefore, a portion of the coating composition is often referred to as a "partial condensate", i.e., a partial condensate of the silanols, {i.e. (a) a curable silicone-based composition comprising a dispersion of at least one siloxanol resin (based on methyltrimethoxysilane condensation as in the present application} and colloidal silica {i.e. colloidal metal oxide} {for Claims 9 and 10}.  Also (For Claim 3) or 1,8-diazabicyclo[5.4.0]undec-7-ene or 1,5-diazabicyclo[4.3.0]non-5-ene acetate.  Moeller evidences at Col. 1 and in the examples that bicyclic amidines have a general formula of:  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein m is an integer from 3 to 7 and n is an integer from 2 to 4 and from example 6, 2,3,4,6,7,8,9,10-octahydropyrimidino-[l,2-a]azepine of the formula: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
is an amidine.  From Col. 6, lines 15-27 the tetrabutylammonium carboxylate catalyst like TBAA is employed in an amount high enough to achieve a desired amount of hardness, as measured by the level of haze after abrasion.  Excessive amounts of catalyst sometimes induce microcracking in the cured coating after weathering, and thus should be avoided.  The catalyst concentration is usually about 0.1 to about 1.0 weight percent, based on coating solids.  Yamada evidences in the abstract and at ¶ 0057 that for  coating composition comprising (1) a partial condensate obtained by subjecting a silane compound of RmSiX4-m to hydrolysis and partial condensation with a sufficient amount of water to meet a molar ratio: 1.2.≤.H2O/Si--X≤10, (2) a vinyl polymer having UV absorbing groups and hydrophilic groups which is dissolvable or dispersible in a water-containing hydrophilic solvent, and (3) a hydrophilic organic solvent can form a hard protective coat having improved 
Although Factor discloses TBAA or amidine catalyst employed in an amount high enough to achieve a desired amount of hardness, as measured by the level of haze after abrasion, but avoiding an excessive amount which would sometimes induce microcracking in the cured coating after weathering, where the catalyst concentration is usually about 0.1 to about 1.0 weight percent, based on coating solids with evidence that catalyst promotes condensation of silanol thereby increasing crosslinking density to increase the hardness of the coat, Factor does not expressly disclose an amount in ppm of the catalyst or an inorganic UV absorber or an amount of such absorber.  
Swier discloses in the abstract and at ¶s 0003, 0066-0069 0078- 0091, 0120 and 135 an optical article from applying a silicone composition to a surface, wherein the silicone composition is a solid and has a glass transition temperature greater than room temperature.  The silicone composition is heated to a temperature at or above the glass transition temperature such that the silicone (For Claims 1, and 7-8).    
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Factor to have the hard coating from a curable silicone with silica and a catalyst of tetrabutylammonium carboxylate catalyst like tetra-n-butylammonium acetate or 1,8-diazabicyclo[5.4.0]undec-7-ene or 1,5-diazabicyclo[4.3.0]non-5-ene acetate in an amount high enough to achieve a desired amount of hardness, as measured by 
In an alternative to Swier, Masuda is cited.  
Masuda is directed as is Factor to hard coatings as disclosed at ¶s 0031-0039, 0071-0087, 0109-0117 and claim 1 disclosing a silicone coating composition comprising:  (A) a water dispersion of core/shell type tetragonal titanium oxide solid-solution particles, (B) a polycarbonate and/or polyester-based urethane-modified vinyl polymer,  (C) a hydrolytic condensate obtained from (co)hydrolytic condensation of at least one of a sulfur-free alkoxysilane having the general formula (1): R1mR2nSi(OR3)4-m-n (1), wherein R1 and R2 are 1-C12 hydrocarbon group, R1 and R2 may bond together, R3 is C1-C3
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Factor as modified to have the hard coating from a curable silicone with silica and a catalyst of tetrabutylammonium carboxylate catalyst like tetra-n-butylammonium acetate (TBAA) or 1,8-diazabicyclo[5.4.0]undec-7-ene or 1,5-diazabicyclo[4.3.0]non-5-ene acetate in an amount high enough to achieve a desired amount of hardness, as measured by the level of haze after abrasion avoiding excessive amounts which sometimes induce microcracking in the cured coating after weathering, as afore-described, where from Masuda the amount of (TBAA) or 1,8-diazabicyclo[5.4.0]undec-7-ene (DBU) for Factor is in an amount of 0.0001 to 30%, and more preferably 0.001 to 10% by weight based on the total solids content of the curable silicone compound motivated to provide a high hardness in a cured film without liability to crack and lose water resistance to have the coating system of Claims 1-10.  Furthermore the combination of Masuda with Factor has a reasonable expectation of success because both Masuda and Factor have the same basic compounds of TBAA or DBU for condensation of hydrolytic siloxanes or curable silicone for a hard coating.  
However Factor as modified does not expressly disclose an inorganic UV absorber or an amount of such absorber.  
Higuchi discloses at ¶0007 and (cf. example 6 table 3) a coating system comprising (a) at least one curable silicone resin material obtained by reacting methyltrimethoxysilane (MTMS) as is disclosed in the present application, (b) 1 (For Claims 2 and 10) and zirconium oxide, metal chelate compounds of titanium, zinc, zirconium and the like, and (partial) hydrolyzates and condensates thereof.  Preferred organic UV absorbers are derivatives of hydroxybenzophenone, benzotriazole, cyanoacrylate and triazine backbone compounds.  The amount of these UV absorbers are compounded in amounts of 0.1 to 100% by weight based on the solids in the silicone coating composition.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (For Claims 4-6).  In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances."  Also in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  Given the same purpose of UV absorbers for silicone coating compositions for the cerium oxide or titanium dioxide and other inorganic UV absorbers and organic UV absorbers such derivatives of hydroxybenzophenone, benzotriazole shown by Higuchi with the hydroxybenzophenone, benzotriazole UV absorbers of Factor, the cerium oxide or titanium oxide of Higuchi can be substituted or combined with the hydroxybenzophenone, benzotriazole UV absorbers of Factor in an amount of 0.1 to 100% by weight based on the solids in the silicone coating composition.  Given this amount is based on the solids in the silicone coating the position of the Office is for a dried film weight, the solids would be present in the film, and this amount of 0.1 to 100% by weight would be the same for dried film weight %.  
The recitations in the claims that i) “. . . for forming a silicone hardcoat . . .” and ii) “. . . from about 1 wt. % to about 50 wt. % of at least one inorganic UV-absorbing material based on the dry weight of a film after curing the coating system . . .” are merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Factor to have the hard coating from a curable silicone with silica and a catalyst of tetrabutylammonium carboxylate catalyst like tetra-n-butylammonium acetate (TBAA) or 1,8-diazabicyclo[5.4.0]undec-7-ene (DBU) or 1,5-diazabicyclo[4.3.0]non-5-ene acetate in an amount high enough to achieve a desired amount of hardness, as measured by the level of haze after abrasion avoiding excessive amounts which 
Response to Arguments
Applicant’s arguments with amendments and declaration filed 7/28/2020 have been fully considered but they are not persuasive and are moot in regards to the new grounds of rejection with the Matsuda reference. 
Applicants traverse the rejection of Claims 1-10 under 35 U.S.C. 103 by arguing Factor discloses the use of tertbutyl ammonium acetate catalysts and specifically discloses using such catalysts in an amount of 0.1 to 1 weight percent based on coating solids and preferably 0.3 to 0.6 weight percent, and Factor fails to teach or suggest the use of a catalyst within the claimed ranges.  Also argued is that the Rule 132 Declaration of Dr. Robert Hayes submitted with this response shows the molar ppm of catalyst used for the respective examples in Table 4 of the originally filed application.  As shown in the Rule 132 Declaration, the presently claimed range is supported by the examples and is well outside of what is disclosed by Factor.  The declaration shows an annotated Table 4 from the specification with columns for Wt% and PPM, which refers to moles per total weight solid of the coating.  The annotated table 4 does not show the total weight solids of the coating.  The declaration states a weight percent of 1 weight percent would be less than 36 ppm.  Also declared is that as Factor describes preferred ranges of 0.3 to 0.6 weight percent, Factor would not teach or suggest using larger amounts of catalysts.  
In response in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  Further in accordance with MPEP §2123 “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps 
Applicants argue there is no suggestion to modify the amount of catalyst in Factor based on Swier because Swier does not provide the motivation to modify Factor.  Applicants contend that Swier relates to solid silicon block copolymers, and Swier does not relate to siloxane resin based systems for forming a hardcoat. (Hayes Declaration, ,id.) Swier describes its coating as having "hard" and "soft" blocks. (Id.)  Applicants submit one skilled in the art would understand Swier as being soft materials based on the being no less than 0.4 mole fraction of D units and no more than 0.6 T units. (Id.) and as such, they would not have mechanical properties of a hardcoat to which the present claims are directed.  Applicants assert that Swier' s system is not a hardcoat system, one skilled in the art would not have looked to Swier to modify Factor. Applicants argue that moreover, one skilled in the art would not have been motivated to modify Swier to provide the claimed range, which is outside the use levels disclosed in Swier, where Factor actually teaches its preferred use levels to be in the range of 0.3 to 0.6%.  Applicants’ content one skilled in the art would not have been motivated to modify Factor by using higher concentrations of catalyst. (Id., ,i,i 5-6.), and one skilled in the art would not have been motivated to modify Factor to use higher concentrations based on Swier which is not directed to and does not teach silicone hardcoat compositions. (Id.) Applicants conclude therefore, the claims are patentable over the cited references.  Declarant at item 5 gives a definition of a hard coat having among other properties high modulus and high hardness and with Swier’s D units of no less than 0.4 mole fraction and T units of not more than 0.6 the siloxane would be a soft polymer.  
In response these arguments and declarations overlook the express teaching of Swier at ¶ 0091 that siloxy units are commonly referred to as M, D, T, and Q units respectively, and increasing the amount of T or Q siloxy units in an organopolysiloxane typically results in polymers having increasing hardness and/or glass like properties.  Also Swier teaches at¶ 0116 that the organosiloxane block copolymer includes one or more hard blocks.  Also declarant’s reference to 0.4 for D units and 0.6 for T units is for a particular embodiment of Swier at ¶ 0094, while ¶ 0091 discloses the broad teaching of the organosiloxane block copolymer.  Further in response Swier is only used as teaching reference in order to teach the amount of basic catalyst for silicone or siloxane resin.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicants pending claims are to a coating system generally.  
Declarant states at item 4 that Factor would not teach or suggest using larger amounts of catalysts. Looking at Table 5 in the' 123 application in view of Table 4, significant improvement in abrasion resistance is observed in Examples 7-11 and particularly Examples 8-11, which are the ranges now being claimed in the application.    
In response, the data are not persuasive given that the data are not commensurate in scope with the scope of the present claims.  Specifically, there are no data for catalyst other the TBAA, while pending claim 1 is to any catalyst and Claim 3 is to other tetrabutylammonium carboxylates than acetate.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicants have not provided data to show that the unexpected results do in fact occur for any catalyst or any tertbutylammonium carboxylate than acetate.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J STACHEL/Primary Examiner, Art Unit 1787